Citation Nr: 0206778	
Decision Date: 06/24/02    Archive Date: 07/03/02	

DOCKET NO.  01-05 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 6, 
2000 for the reinstatement of a 10 percent evaluation for 
patellofemoral pain syndrome with chondromalacia of the right 
knee.

2.  Entitlement to an effective date earlier than March 6, 
2000 for the reinstatement of a 10 percent evaluation for the 
postoperative residuals of meniscectomy, with patellofemoral 
pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
February 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

This case was previously before the Board in September 2001, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  In a rating decision of September 1990, the RO granted 
service connection (and respective 10 percent evaluations) 
for patellofemoral pain syndrome with chondromalacia of the 
right knee, and the postoperative residuals of meniscectomy 
with patellofemoral pain syndrome of the left knee.  

2.  In May 1992, the veteran was informed by the RO that he 
was being scheduled for a VA examination in order to 
determine whether his "disability had changed."

3.  The veteran failed to report for the VA examination 
scheduled for him on May 16, 1992.  

4.  In June 1992, the veteran was advised that, inasmuch as 
he had failed to report for his scheduled VA examination, he 
would be given an additional 60 days to report for another 
examination.

5.  In correspondence of September 1992, the veteran was 
informed that, inasmuch as he had failed to report for his 
scheduled VA examination, his compensation benefits were 
being suspended effective September 1, 1992.  

6.  The veteran's claim for reinstatement of his previous 
10 percent evaluations for his service-connected right and 
left knee disabilities was received on March 6, 2000. 

7.  The veteran, without good cause, failed to report for his 
scheduled VA examination on May 16, 1992.


CONCLUSION OF LAW

An effective date earlier than March 6, 2000 for the 
reinstatement of respective 10 percent evaluations for the 
veteran's service-connected right and left knee disabilities 
is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.158, 3.400, 3.655, and Part 4, 
Diagnostic Codes 5257, 5259 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a decision of September 1990, the RO granted service 
connection (and respective 10 percent evaluations) for 
patellofemoral pain syndrome with chondromalacia of the right 
knee, and the postoperative residuals of meniscectomy with 
patellofemoral pain syndrome of the left knee.  

In correspondence of October 1990, the veteran was informed 
of the aforementioned grant of benefits for his right and 
left knee disabilities.  The veteran was further advised that 
his award of benefits was subject to a recoupment of 
disability severance pay in the amount of $28,860, and that 
monthly compensation of $144 was being applied to this 
recoupment.  At the time of notification, it was requested 
that the veteran keep the RO informed as to his current 
address.

In May 1992, the RO informed the veteran that he was being 
scheduled for a VA examination in order to determine if his 
disability had changed.  It was requested at that time that 
the veteran "show up" for his examination.  The veteran was 
further advised that, should he find it impossible to keep 
his appointment, he should call the medical office, and 
schedule a new appointment.  Finally, the veteran was advised 
that, should he fail to keep his appointment without a good 
reason, his benefits might be "lowered or stopped."  

In mid-May 1992, the RO was advised by the U.S. Postal 
Service that the veteran's scheduling letter was being 
returned, inasmuch as his forwarding order had expired.

Pertinent evidence of record is to the effect that the 
veteran failed to report for his VA examination on May 16, 
1992.

In correspondence of mid-June 1992, the veteran was informed 
that the law required the VA to periodically examine veterans 
(such as himself) who had service-connected disabilities 
which were not static in nature in order to determine whether 
improvement had occurred.  The veteran was further informed 
that the RO had received notice from the examining VA medical 
facility that he had not reported for his examination, but 
that before any further action was taken to reduce or suspend 
his benefits, he would be given 60 days to indicate his 
willingness to report for another examination.  Finally, the 
veteran was advised that, should he fail to reply within 
60 days of the date of notification, or to report for his 
rescheduled examination, his compensation benefits would be 
suspended effective September 1, 1992.

In correspondence of September 1992, the veteran was informed 
that, inasmuch as he had failed to report for his scheduled 
VA examination, his benefits were being suspended effective 
September 1, 1992.  That letter was returned by the U.S. 
Postal Service, inasmuch as the veteran's forwarding order 
had expired.

In July 1993, the veteran reestablished contact with VA and 
his claims folder was transferred to the Atlanta, Georgia 
VARO.

Radiographic studies of the veteran's knees conducted at a VA 
medical facility in early February 1995 showed evidence of 
intact osseous structures and well-preserved joint spaces in 
each compartment, with no evidence of fracture, dislocation, 
or opaque foreign bodies.  

Subsequent VA radiographic studies of the veteran's knees 
conducted in June 1995 showed a slight osteophyte formation 
on the left at the patellofemoral joint, suggestive of 
degenerative changes involving that joint.  The medial and 
lateral compartments were within normal limits, as was the 
right knee bony structure.  At the time of examination, there 
was no evidence of acute or soft tissue abnormalities.  The 
clinical impression was of radiographically apparent 
degenerative changes in the left patellofemoral joint.

On March 6, 2000, there was received the veteran's claim for 
reinstatement of his disability benefits effective from 1992.  

In April 2000, a VA orthopedic examination was accomplished.

In a rating decision of June 2000, the RO restored the 
10 percent evaluations previously in effect for the veteran's 
service-connected right and left knee disabilities, effective 
from March 6, 2000.  That rating decision further indicated 
that, for the period from September 1, 1992 through March 5, 
2000, the evidence available was insufficient for evaluation 
of the veteran's service-connected right and left knee 
disabilities.  

In a Notice of Disagreement received in June 2000, the 
veteran stated that he had never received a notice of the VA 
examination in question, and that, had he been aware of that 
examination, he would have been at the appointed place "at 
the stated time and date."  Under such circumstances, the 
veteran was of the opinion that he was entitled to payment 
"retroactive to September 1, 1992."


Analysis

The veteran in this case seeks an effective date earlier than 
March 6, 2000 for the reinstatement of respective 10 percent 
evaluations for his service-connected right and left knee 
disabilities.  

In that regard, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  An award of disability compensation based on 
direct service connection is effective the day following 
separation from active service, or the date entitlement 
arose, if the claim is received within one year from 
separation from service, otherwise the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).

The resumption of discontinued ratings when the veteran 
subsequently reports for a VA examination is to be governed 
by the provisions of 38 C.F.R. § 3.158, "Abandoned Claims," 
and 38 C.F.R. § 3.655, "Failure to Report for VA 
examination."  The period following the termination or 
reduction for which benefits are precluded by the cited 
regulations is to be stated in the rating.  If the evidence 
is insufficient to evaluate disability during any period 
following the termination or reduction for which payments are 
not otherwise precluded, the rating is to contain a notation 
reading "Evidence insufficient to evaluate from ______ to 
______."  38 C.F.R. § 3.330 (2001).  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen, or for the purpose 
of determining continued entitlement, is not furnished within 
one year after the date of request, the claim is to be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence no 
earlier than the date of filing of the new claim.  38 C.F.R. 
§ 3.158(a) (2001).

Where the veteran fails without adequate reason to respond to 
an order to report for VA examination within one year from 
the date of request, and payments have been discontinued, the 
claim for such benefits will be considered abandoned.  
38 C.F.R. § 3.158(b) (2001).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action is to 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).

When a claimant fails to report for a reexamination, and the 
issue is continuing entitlement, the VA shall issue a 
pretermination notice advising the payee that payment for the 
disability or disabilities for which the reexamination was 
scheduled will be discontinued, or, if a minimum evaluation 
is established in Part 4 of this title, or there is an 
evaluation protected under 38 C.F.R. § 3.951(b) of this part, 
reduced to the lower evaluation.  Such notice is to include 
the prospective date of discontinuance or reduction, the 
reason therefor, and a statement of the claimant's procedural 
and appellate rights.  The claimant shall be allowed 60 days 
to indicate his or her willingness to report for a 
reexamination, or to present evidence that payment for the 
disability or disabilities for which the reexamination was 
scheduled should not be discontinued or reduced.  38 C.F.R. 
§ 3.655(c)(1) (2001).

If there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability or disabilities shall be discontinued or 
reduced as of the date indicated in the pretermination 
notice, or the date of last payment, whichever is later.  
38 C.F.R. § 3.655(c)(2) (2001).  

In the present case, in a rating decision of September 1990, 
the RO granted service connection (and respective 10 percent 
evaluations) right and left knee disabilities.  The following 
month, the veteran was informed of that award of benefits, 
and advised that, inasmuch as his award was subject to 
recoupment of disability severance pay in the amount of 
$28,860, his monthly compensation of $144 would be applied to 
that recoupment.  The veteran was further advised that he 
should keep the RO informed as to his current address.

In May 1992, the veteran was advised of the need for a VA 
examination.  The veteran was further advised of the 
importance of that examination and the possible consequences 
of failing to appear for examination. The veteran failed to 
report for the VA examination scheduled for him on May 16, 
1992. 

Consequently, in June 1992, the veteran was informed that, 
should he fail to indicate his willingness to report for 
another VA examination, his disability benefits would be 
suspended effective September 1, 1992.  

In mid-September 1992, the veteran was informed that, due to 
his failure to express his willingness to report for an 
additional VA examination, or to in fact respond in any way, 
his benefits were being suspended effective September 1, 
1992.

In March 2000, the veteran requested reinstatement of the 
previously--discontinued 10 percent evaluations for his 
service-connected right and left knee disabilities, effective 
from September 1, 1992, the date of their discontinuance.  In 
so doing, he argued that he, in fact, never received notice 
of the VA examination in question, and that, had he received 
such notice, he would have been present "at the stated time 
and date."

The Board observes that, at the time of the initial grant of 
service connection for right and left knee disabilities, the 
veteran was residing, and received notice at a Prospect 
Street address in Jacksonville, Florida.  The veteran was 
advised at that time to keep the RO informed as to his 
current address.  It was that same address to which the 
scheduling letter for the veteran's May 1992 VA examination 
was sent, and subsequently returned.  Additional attempts to 
contact him resulted in mail being returned to VA by the 
United States Postal Service.

The Board observes that, based on evidence contained in the 
veteran's file, he has changed his residence on at least 
three occasions since 1993.  On each of those occasions, 
presumably upon notification by the veteran, the RO has 
corresponded with him at the address indicated.  This does 
not, however, appear to have been the case in 1992, when the 
veteran failed to report for his scheduled VA examination.  
At that time, due apparently to a failure on the part of the 
veteran to inform the RO of his current address, the letter 
scheduling him for his VA examination was returned as 
undeliverable.

On March 6, 2000, there was received from the veteran (and 
his accredited representative) a claim for reinstatement of 
the previously--discontinued evaluations for his service-
connected right and left knee disabilities.  Based on an 
April 2000 VA orthopedic examination, those evaluations were 
reinstated effective the date of receipt of the veteran's 
claim, that is, March 6, 2000.

A review of the file discloses that, prior to the suspension 
of compensation benefits in September 1992, all proper 
procedural and notice requirements were followed.  More 
specifically, the veteran was informed of the potential 
consequences of not reporting for his scheduled VA 
examination, and given the requisite 60-day period to 
indicate his willingness to report for that examination.  
Absent a response from the veteran, his compensation benefits 
were properly suspended as of September 1, 1992.  
Accordingly, an effective date earlier than March 6, 2000, 
the date of receipt of his claim for reinstatement, may not 
be assigned.

In reaching this determination, the Board has given due 
consideration to the provisions the recently-passed Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and its accompanying regulations, as 
they redefine the obligations of the VA with respect to the 
duty to assist, and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, in the case 
at hand, it is clear that the VA has met its "duty to assist" 
the veteran in the development of all facts pertinent to his 
claims.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  He has also been afforded 
sufficient opportunity to submit evidence to support those 
claims.  

Under such circumstances, no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by the aforementioned legislation.  



ORDER

An effective date earlier than March 6, 2000 for the 
reinstatement of a 10 percent evaluation for service-
connected patellofemoral pain syndrome with chondromalacia of 
the right knee is denied.  

An effective date earlier than March 6, 2000 for the 
reinstatement of a 10 percent evaluation for the 
postoperative residuals of meniscectomy with patellofemoral 
pain syndrome of the left knee is denied.  



		
	RENEE L. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

